EliteDesigns® Variable Annuity EliteDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Avenue, Suite 641 N Rye Brook, New York 10573 Supplement Dated September 5, 2014, To Current Prospectus Important Information about FRANKLIN LARGE CAP VALUE VIP This Supplement updates certain information in the Prospectus. Please read this Supplement carefully and retain it for future use. Effective October1, 2014, the Franklin Large Cap Value VIP Subaccount (the “Subaccount”) will no longer be available as an investment option under your Contract. The underlying fund of the Subaccount, the Franklin Large Cap Value VIP Fund (the “Fund”), is expected to be liquidated on or about November7, 2014. If you have allocated Contract Value to the Subaccount, you may want to consider transferring your Contract Value to another available subaccount prior to November7, 2014. Should you choose to request such a transfer, there will be no fees, charges, tax effects, penalties or alteration of your rights for transferring Contract Value from the Subaccount to another subaccount, and such a transfer will not count toward any transfer limit under your Contract. If a transfer request is not received by the close of business on November6, 2014, Security Benefit Life Insurance Company and/or First Security Benefit Life Insurance and Annuity Company of New York will re-allocate Contract Value allocated to the Subaccount and redemption proceeds received upon the Fund’s liquidation to the Rydex VIF U.S. Government Money Market Subaccount, which invests in the Rydex VIF U.S. Government Money Market Fund. The investment objective of the U.S. Government Money Market Fund is to seek to provide security of principal, high current income, and liquidity. In addition, if you have selected the Subaccount as part of a Dollar Cost Averaging, Asset Allocation or Rebalancing Program and you do not contact us to change your allocation, future transactions that would have been allocated to the Subaccount will be allocated to the Rydex VIF U.S. Government Money Market Subaccount. More detailed information regarding the investment objective, policies, risks, and expenses associated with the Rydex VIF U.S. Government Money Market Fund, and other relevant information, may be found in the respective fund prospectus. The prospectus for an Underlying Fund should be read in conjunction with the Contract Prospectus. You may contact Security Benefit Life Insurance Company or First Security Benefit Life Insurance and Annuity Company of New York to obtain additional information, including a transfer request form or copies of the fund prospectus(es). Below is a summary of the Subaccounts available under the Contract. There can be no assurance that any of the Underlying Funds will achieve its objective. More detailed information is contained in the prospectuses of the Underlying Funds, including information on the risks associated with the investments and investment techniques. More detailed information regarding the investment objectives, restrictions and risks, expenses paid by the Underlying Funds, and other relevant information may be found in the respective Underlying Fund prospectus. Prospectuses for the Underlying Funds should be read in conjunction with this Prospectus. Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser 7Twelve™ Balanced Portfolio Seeks to provide superior volatility risk-adjusted returns when compared to the bond and equity markets in general. 7Twelve Advisors,LLC Adaptive Allocation Portfolio Seeks to provide growth and risk-adjusted total return. Critical Math Advisors,LLC Alger Capital Appreciation S Seeks long-term capital appreciation. Fred Alger Mgmt.,Inc. Alger Large Cap Growth S Seeks long-term capital appreciation. Fred Alger Mgmt.,Inc. AllianceBernstein VPS Dynamic Asset Allocation B Seeks to maximize total return consistent with the Adviser’s determination of reasonable risk. AllianceBernsteinLP AllianceBernstein VPS Global Thematic Growth B Seeks long-term growth of capital. AllianceBernsteinLP AllianceBernstein VPS Growth and Income B Seeks long-term growth of capital. AllianceBernsteinLP AllianceBernstein VPS Small/Mid Cap Value B Seeks long-term growth of capital. AllianceBernsteinLP ALPS/Alerian Energy Infrastructure III Seeks investment results that correspond generally with price and yield performance of its underlying index, Alerian Energy Infrastructure Index. ALPS Advisors,Inc. American Century VP Income& Growth II Seeks capital growth by investing in common stocks. Income is a secondary objective. American Century Inv.Mgmt.,Inc. American Century VP Inflation Protection II Pursues long-term total return using a strategy that seeks to protect against U.S. inflation. American Century Inv.Mgmt.,Inc. American Century VPInternational II Seeks capital growth. American Century Inv.Mgmt.,Inc. American Century VP MidCap Value II Seeks long-term capital growth. Income is a secondary objective. American Century Inv.Mgmt.,Inc. American Century VPValue II Seeks long-term capital growth. Income is a secondary objective. American Century Inv.Mgmt.,Inc. American Funds IS® AssetAllocation 4 Seeks high total return (including income and capital gains) consistent with preserva­tion of capital over the long term. Capital Research andMgmt.Co. American Funds IS® BlueChip Income andGrowth 4 Seeks to produce income exceeding the average yield on U.S. stocks generally and to provide an opportunity for growth of principal consistent with sound common stock investing. Capital Research andMgmt.Co. American Funds IS® GlobalBond 4 Seeks to provide a high level of total return consistent with prudent investment management. Capital Research andMgmt.Co. American Funds IS® GlobalGrowth 4 Seeks long-term growth of capital. Capital Research andMgmt.Co. 2 Underlying Funds Share Class Investment Objective Investment Adviser Sub-Adviser American Funds IS® GlobalGrowth and Income 4 Seeks long-term growth of capital while providing current income. Capital Research andMgmt.Co. American Funds IS® GlobalSmall Capitalization 4 Seeks long-term capital growth. Capital Research andMgmt.Co. American Funds IS® Growth 4 Seeks capital growth. Capital Research andMgmt.Co. American Funds IS® Growth-Income 4 Seeks long-term growth of capital and income. Capital Research andMgmt.Co. American Funds IS® International 4 Seeks to provide investors with long-term growth of capital. Capital Research andMgmt.Co. American Funds IS® International Growth andIncome 4 Seeks long-term growth of capital while providing current income. Capital Research andMgmt.Co. American Funds IS® Mortgage 4 Seeks to provide current income and preservation of capital. Capital Research andMgmt.Co. American Funds IS® NewWorld 4 Seeks long-term capital appreciation. Capital Research andMgmt.Co. American Funds IS® U.S. Government/AAA-Rated Securities 4 Seeks to provide a high level of current income consistent with preservation of capital. Capital Research andMgmt.Co. BlackRock BasicValueV.I. 3 Seeks capital appreciation and, secondarily, income. BlackRock Advisors,LLC BlackRock Inv. Mgmt.,LLC BlackRock Capital Appreciation V.I. 3 Seeks long-term growth of capital. BlackRock Advisors,LLC BlackRock Inv. Mgmt.,LLC BlackRock Equity DividendV.I. 3 Seeks long-term total return and current income. BlackRock Advisors,LLC BlackRock Inv. Mgmt.,LLC BlackRock Global Allocation V.I. 3 Seeks high total investment return. BlackRock Advisors,LLC BlackRock Inv. Mgmt.,LLC BlackRock Global Opportunities V.I. 3 Seeks long-term growth of capital. BlackRock Advisors,LLC BlackRock Inv. Mgmt.,LLC BlackRock HighYieldV.I. 3 Seeks to maximize total return, consistent with income generation and prudent invest­ment management. BlackRock Advisors,LLC BlackRock Inv. Mgmt.,LLC BlackRock Large CapCoreV.I. 3 Seeks high total investment return. BlackRock Advisors,LLC BlackRock Inv. Mgmt.,LLC BlackRock Large CapGrowth V.I. 3 Seeks long-term capital growth. BlackRock Advisors,LLC BlackRock Inv. Mgmt.,LLC Deutsche Capital GrowthVIP B Seeks to provide long-term growth of capital. Deutsche Inv. Mgmt. AmericasInc. Deutsche Core EquityVIP B Seeks long-term growth of capital, current income and growth of income. Deutsche Inv. Mgmt. AmericasInc. Deutsche Global GrowthVIP B Seeks long-term capital growth. Deutsche Inv. Mgmt. AmericasInc. Deutsche Global SmallCapVIP B Seeks above-average capital appreciation over the long term. Deutsche Inv. Mgmt. AmericasInc. Deutsche Government& Agency Securities VIP B Seeks high current income consistent with preservation of capital. Deutsche Inv. Mgmt. AmericasInc. 3 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Deutsche High IncomeVIP B Seeks to provide a high level of current income. Deutsche Inv. Mgmt. AmericasInc. Deutsche Large CapValueVIP B Seeks to achieve a high rate of total return. Deutsche Inv. Mgmt. AmericasInc. Deutsche Small MidCapValue VIP B Seeks long-term capital appreciation. Deutsche Inv. Mgmt. AmericasInc. Dimensional VA GlobalBond Portfolio To provide a market rate of return for a fixed income portfolio with low relative volatility of returns. Dimensional Fund AdvisorsLP Dimensional VA International SmallPortfolio To achieve long-term capital appreciation. Dimensional Fund AdvisorsLP Dimensional Fund Advisors Ltd., DFA Australia Limited Dimensional VA International ValuePortfolio To achieve long-term capital appreciation. Dimensional Fund AdvisorsLP Dimensional Fund Advisors Ltd., DFA Australia Limited Dimensional VA Short-Term Fixed Portfolio To achieve a stable real return in excess of the rate of inflation with a minimum of risk. Dimensional Fund AdvisorsLP Dimensional VA U.S.LargeValuePortfolio To achieve long-term capital appreciation. Dimensional Fund AdvisorsLP Dimensional VA U.S.Targeted ValuePortfolio To achieve long-term capital appreciation. Dimensional Fund AdvisorsLP Direxion Dynamic VP HYBond Seeks to maximize total return (income plus capital appreciation) by investing primarily in debt instruments, including convertible securities, and derivatives of such instru­ments, with an emphasis on lower-quality debt instruments. Rafferty Asset Mgmt.,LLC Direxion VP Indexed Commodity Strategy Seeks investment results, before fees and expenses, that track the performance of the Auspice Broad Commodity Index. Rafferty Asset Mgmt.,LLC Direxion VP Indexed Managed Futures Strategy Seeks investment results, before fees and expenses, that track the performance of the Auspice Managed Futures Index. Rafferty Asset Mgmt.,LLC Dreyfus IP Small CapStock Index Service Seeks to match the performance of the Standard& Poor's® SmallCap 600 Index. The Dreyfus Corporation Dreyfus IP TechnologyGrowth Service Seeks capital appreciation. The Dreyfus Corporation Dreyfus Stock Index Service Seeks to match the total return of the Standard& Poor's® 500 Composite Stock Price Index (S&P 500® Index). The Dreyfus Corporation Dreyfus VIF Appreciation Service Seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. The Dreyfus Corporation Fayez Sarofim& Co. Dreyfus VIF International Value Service Seeks long-term capital growth. The Dreyfus Corporation The Boston Co. Asset Mgmt.,LLC Eaton Vance VT Floating-Rate Income To provide a high level of current income. Eaton Vance Management Eaton Vance VT Large-Cap Value To seek total return. Eaton Vance Management 4 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Federated Fund for U.S. Government Securities II II Seeks to provide current income. Federated Inv. Mgmt.Co. Federated High IncomeBond II Service Seeks high current income. Federated Inv. Mgmt.Co. Fidelity® VIP Balanced Service Class 2 The fund seeks income and capital growth consistent with reasonable risk. Fidelity Mgmt.& Research Co. Fidelity Inv. Money Mgmt.,Inc., FMR Co.,Inc., and other investment advisers Fidelity® VIP Contrafund® Service Class 2 The fund seeks long-term capital appreciation. Fidelity Mgmt.& Research Co. FMR Co.,Inc. and other investment advisers Fidelity® VIP DisciplinedSmall Cap Service Class 2 The fund seeks capital appreciation. Fidelity Mgmt.& Research Co. Geode Capital Mgmt.,LLC andFMR Co.,Inc. Fidelity® VIP EmergingMarkets Service Class 2 The fund seeks capital appreciation. Fidelity Mgmt.& Research Co. FMR Co.,Inc. and other investment advisers Fidelity® VIP Growth&Income Service Class 2 The fund seeks high total return through a combination of current income and capital appreciation. Fidelity Mgmt.& Research Co. FMR Co.,Inc. and other investment advisers Fidelity® VIP Growth Opportunities Service Class 2 The fund seeks to provide capital growth. Fidelity Mgmt.& Research Co. FMR Co.,Inc. and other investment advisers Fidelity® VIP HighIncome Service Class 2 The fund seeks a high level of current income, while also considering growth of capital. Fidelity Mgmt.& Research Co. FMR Co.,Inc. and other investment advisers Fidelity® VIP Index 500 Service Class 2 The fund seeks investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the S&P 500® Index. Fidelity Mgmt.& Research Co. Geode Capital Mgmt.,LLC andFMR Co.,Inc. Fidelity® VIP Investment GradeBond Service Class 2 The fund seeks as high a level of current income as is consistent with the preserva­tion of capital. Fidelity Mgmt.& Research Co. Fidelity Inv. Money Mgmt.,Inc. and other investment advisers Fidelity® VIP Mid Cap Service Class 2 The fund seeks long-term growth of capital. Fidelity Mgmt.& Research Co. FMR Co.,Inc. and other investment advisers Fidelity® VIP Overseas Service Class 2 The fund seeks long-term growth of capital. Fidelity Mgmt.& Research Co. FMR Co.,Inc. and other investment advisers Fidelity® VIP RealEstate Service Class 2 The fund seeks above-average income and long-term capital growth, consistent with reasonable investment risk. The fund seeks to provide a yield that exceeds the composite yield of the S&P 500® Index. Fidelity Mgmt.& Research Co. FMR Co.,Inc. and other investment advisers Fidelity® VIP StrategicIncome Service Class 2 The fund seeks a high level of current income. The fund may also seek capital appreciation. Fidelity Mgmt.& Research Co. Fidelity Inv. Money Mgmt.,Inc., FMR Co.,Inc., FIL Inv. Advisors (UK) Limited, and other investment advisers Franklin Flex Cap GrowthVIP Fund 2 Seeks capital appreciation. Franklin Advisers,Inc. Franklin Growth and Income VIP Fund 2 Seeks capital appreciation with current income as a secondary goal. Franklin Advisers,Inc. Franklin High IncomeVIPFund 2 Seeks a high level of current income with capital appreciation as a secondary goal. Franklin Advisers,Inc. Franklin Income VIPFund 2 Seeks to maximize income while main­taining prospects for capital appreciation. Franklin Advisers,Inc. 5 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Franklin Large Cap GrowthVIP Fund 2 Seeks capital appreciation. Franklin Advisers,Inc. Franklin Mutual Global Discovery VIP Fund 2 Seeks capital appreciation. Franklin Mutual Advisers,LLC Franklin Mutual SharesVIPFund 2 Seeks capital appreciation, with income as a secondary goal. Franklin Mutual Advisers,LLC Franklin Rising DividendsVIP Fund 2 Seeks long-term capital appreciation, with preservation of capital as an important consideration. Franklin Advisory Services,LLC Franklin Small Cap ValueVIP Fund 2 Seeks long-term total return. Franklin Advisory Services,LLC Franklin Small-Mid CapGrowth VIP Fund 2 Seeks long-term capital growth. Franklin Advisers,Inc. Franklin Strategic IncomeVIP Fund 2 Seeks a high level of current income, with capital appreciation over the long term as a secondary goal. Franklin Advisers,Inc. Franklin U.S. Government SecuritiesVIP Fund 2 Seeks income. Franklin Advisers,Inc. Goldman Sachs VIT Growth Opportunities Service Seeks long-term growth of capital. Goldman Sachs Asset Mgmt.,L.P. Goldman Sachs VIT HighQuality FloatingRate Service Seeks to provide a high level of current income, consistent with low volatility of principal. Goldman Sachs Asset Mgmt.,L.P. Goldman Sachs VIT LargeCap Value Service Seeks long-term capital appreciation. Goldman Sachs Asset Mgmt.,L.P. Goldman Sachs VIT MidCap Value Service Seeks long-term capital appreciation. Goldman Sachs Asset Mgmt.,L.P. Goldman Sachs VIT SmallCap EquityInsights Service Seeks long-term growth of capital. Goldman Sachs Asset Mgmt.,L.P. Goldman Sachs VIT Strategic Growth Service Seeks long-term growth of capital. Goldman Sachs Asset Mgmt.,L.P. Goldman Sachs VIT Strategic International Equity Service Seeks long-term growth of capital. Goldman Sachs Asset Mgmt.,L.P. Guggenheim VIF AllCapValue Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF CLS AdvisorOne Amerigo Seeks long-term growth of capital without regard to current income. Guggenheim Investments Clarke Lanzen Skalla InvFirmInc(NV) Guggenheim VIF CLS AdvisorOne Clermont Seeks a combination of current income and growth of capital. Guggenheim Investments Clarke Lanzen Skalla InvFirmInc(NV) Guggenheim VIF CLS AdvisorOne Select Allocation Seeks to provide total return, consisting of capital growth and income. Guggenheim Investments Clarke Lanzen Skalla InvFirmInc(NV) Guggenheim VIF FloatingRate Strategies Seeks to provide a high level of current income while maximizing total return. Guggenheim Investments Guggenheim VIF Global Managed FuturesStrategy Seeks to generate positive total returns over time. Guggenheim Investments 6 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Guggenheim VIF HighYield Seeks high current income; capital appreciation is secondary objective. Guggenheim Investments Guggenheim VIF LargeCap Value Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF LongShort Equity Seeks long term capital appreciation. Guggenheim Investments Guggenheim VIF MacroOpportunities Seeks to provide total return, comprised of current income and capital appreciation. Guggenheim Investments Guggenheim VIF ManagedAsset Allocation Seeks to provide growth of capital and, secondarily, preservation of capital. Guggenheim Investments Guggenheim VIF MidCapValue Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF Multi-Hedge Strategies Seeks long-term capital appreciation with less risk than traditional equity funds. Guggenheim Investments Guggenheim VIF SmallCap Value Seeks long term capital appreciation. Guggenheim Investments Guggenheim VIF StylePlusLarge Core Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF StylePlusLarge Growth Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF StylePlusMid Growth Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF StylePlusSmall Growth Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF TotalReturn Bond Seeks to provide total return, comprised of current income and capital appreciation. Guggenheim Investments Guggenheim VIF WorldEquity Income Seeks to provide total return, comprised of capital appreciation and income. Guggenheim Investments Ibbotson Aggressive Growth ETF AssetAllocation II Seeks capital appreciation. ALPS Advisors,Inc. Ibbotson Associates,Inc. Ibbotson Balanced ETF Asset Allocation II Seeks capital appreciation and some current income. ALPS Advisors,Inc. Ibbotson Associates,Inc. Ibbotson Conservative ETF Asset Allocation II Seeks current income and capital appreciation. ALPS Advisors,Inc. Ibbotson Associates,Inc. Ibbotson Growth ETF AssetAllocation II Seeks capital appreciation. ALPS Advisors,Inc. Ibbotson Associates,Inc. Ibbotson Income andGrowth ETF AssetAllocation II Seeks current income and capital appreciation. ALPS Advisors,Inc. Ibbotson Associates,Inc. Invesco V.I. AmericanFranchise Series II Seeks capital growth. Invesco Advisers,Inc. Invesco V.I. AmericanValue Series II Seeks above-average total return over a market cycle of three to five years by investing in common stocks and other equity securities. Invesco Advisers,Inc. 7 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Invesco V.I. Balanced-Risk Allocation Series II Seeks total return with a low to moderate correlation to traditional financial market indices. Invesco Advisers,Inc. Invesco V.I. Comstock Series II Seeks capital growth and income through investments in equity securities, including common stocks, preferred stocks and securities convertible into common and preferred stocks. Invesco Advisers,Inc. Invesco V.I. CoreEquity Series II Seeks long-term growth of capital. Invesco Advisers,Inc. Invesco V.I. EquityandIncome Series II Seeks both capital appreciation and current income. Invesco Advisers,Inc. Invesco V.I. GlobalCoreEquity Series II Seeks long-term capital appreciation by investing primarily in equity securities of issuers throughout the world, including U.S. issuers. Invesco Advisers,Inc. Invesco Asset Mgmt. Limited (untilSeptember 1, 2014) Invesco V.I. GlobalHealthCare Series II Seeks long-term growth of capital. Invesco Advisers,Inc. Invesco V.I. GlobalRealEstate Series II Seeks total return through growth of capital and current income. Invesco Advisers,Inc. Invesco Asset Mgmt. Limited Invesco V.I. GovernmentSecurities Series II Seeks total return, comprised of current income and capital appreciation. Invesco Advisers,Inc. Invesco V.I. GrowthandIncome Series II Seeks long-term growth of capital and income. Invesco Advisers,Inc. Invesco V.I. High Yield Series II Seeks total return, comprised of current income and capital appreciation. Invesco Advisers,Inc. Invesco V.I. InternationalGrowth Series II Seeks long-term growth of capital. Invesco Advisers,Inc. Invesco V.I. ManagedVolatility Series II Seeks both capital appreciation and current income while managing portfolio volatility. Invesco Advisers,Inc. Invesco V.I. Mid CapCoreEquity Series II Seeks long-term growth of capital. Invesco Advisers,Inc. Invesco V.I. MidCapGrowth Series II Seeks capital growth. Invesco Advisers,Inc. Invesco V.I. S&P500Index Series II Seeks to provide investment results that, before expenses, correspond to the total return (i.e., the combination of capital changes and income) of the Standard& Poor’s® 500 Composite Stock Price Index. Invesco Advisers,Inc. Invesco V.I. SmallCapEquity Series II Seeks long-term growth of capital. Invesco Advisers,Inc. Ivy Funds VIP AssetStrategy To seek to provide total return. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP Balanced To seek to provide return through a combi­nation of capital appreciation and current income. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP CoreEquity To seek to provide capital growth and appreciation. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP DividendOpportunities To seek to provide total return. Waddell& Reed Inv.Mgmt.Co. 8 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Ivy Funds VIP Energy To seek to provide capital growth and appreciation. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP GlobalBond To seek to provide a high level of current income. Capital appreciation is a secondary objective. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP Global Natural Resources To seek to provide capital growth and appreciation. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP Growth To seek to provide growth of capital. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP HighIncome To seek to provide total return through a combination of high current income and capital appreciation. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP International CoreEquity To seek to provide capital growth and appreciation. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP InternationalGrowth To seek to provide growth of capital. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP Limited-Term Bond To seek to provide current income consistent with preservation of capital. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP MidCapGrowth To seek to provide growth of capital. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP RealEstateSecurities To seek to provide total return through capital appreciation and current income. Waddell& Reed Inv.Mgmt.Co. Advantus Capital Mgmt.,Inc. Ivy Funds VIP Scienceand Technology To seek to provide growth of capital. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP SmallCapGrowth To seek to provide growth of capital. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP SmallCapValue To seek to provide capital appreciation. Waddell& Reed Inv.Mgmt.Co. Ivy Funds VIP Value To seek to provide capital appreciation. Waddell& Reed Inv.Mgmt.Co. Janus Aspen Enterprise Service Seeks long-term growth of capital. Janus Capital Mgmt.LLC Janus Aspen Forty Service Seeks long-term growth of capital. Janus Capital Mgmt.LLC Janus Aspen JanusPortfolio Service Seeks long-term growth of capital. Janus Capital Mgmt.LLC Janus Aspen Overseas Service Seeks long-term growth of capital. Janus Capital Mgmt.LLC Janus Aspen Perkins MidCap Value Service Seeks capital appreciation. Janus Capital Mgmt.LLC Perkins Inv. Mgmt.LLC JPMorgan Insurance Trust Core Bond Portfolio 2 Seeks to maximize total return by investing primarily in a diversified portfolio of inter­mediate- and long-term debt securities. JPMIM JPMorgan Insurance Trust Intrepid MidCap Portfolio 2 Seeks long-term capital growth by investing primarily in equity securities of companies with intermediate capitalizations. JPMIM JPMorgan Insurance Trust Small Cap Core Portfolio 2 Seeks capital growth over the long term. JPMIM 9 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser JPMorgan Insurance Trust US Equity Portfolio 2 Seeks to provide high total return from a portfolio of selected equity securities. JPMIM Lord Abbett Series Bond-Debenture VC VC Seeks high current income and the oppor­tunity for capital appreciation to produce a high total return. Lord, Abbett& Co.LLC Lord Abbett Series Calibrated Dividend GrowthVC VC Seeks current income and capital appreciation. Lord, Abbett& Co.LLC Lord Abbett Series ClassicStock VC VC Growth of capital and growth of income consistent with reasonable risk. Lord, Abbett& Co.LLC Lord Abbett Series Developing Growth VC VC Long-term growth of capital. Lord, Abbett& Co.LLC Lord Abbett Series Fundamental Equity VC VC Long-term growth of capital and income without excessive fluctuations in market value. Lord, Abbett& Co.LLC Lord Abbett Series Growthand Income VC VC Long-term growth of capital and income without excessive fluctuations in market value. Lord, Abbett& Co.LLC Lord Abbett Series GrowthOpportunitiesVC VC Capital appreciation. Lord, Abbett& Co.LLC Lord Abbett Series MidCap Stock VC VC Seeks capital appreciation through invest­ments, primarily in equity securities, which are believed to be undervalued in the marketplace. Lord, Abbett& Co.LLC Lord Abbett Series TotalReturn VC VC Seeks income and capital appreciation to produce a high total return. Lord, Abbett& Co.LLC Lord Abbett Series ValueOpportunities VC VC Long-term capital appreciation. Lord, Abbett& Co.LLC MFS® VIT Emerging Markets Equity Service Seeks capital appreciation. MFS MFS® VIT Global TacticalAllocation Service Seeks total return. MFS MFS® VIT High Yield Service Seeks total return with an emphasis on high current income, but also considering capital appreciation. MFS MFS® VIT InternationalValue Service Seeks capital appreciation. MFS MFS® VIT Investors GrowthStock Service Seeks capital appreciation. MFS MFS® VIT InvestorsTrust Service Seeks capital appreciation. MFS MFS® VIT NewDiscovery Service Seeks capital appreciation. MFS MFS® VIT Research Service Seeks capital appreciation. MFS MFS® VIT ResearchBond Service Seeks total return with an emphasis on current income, but also considering capital appreciation. MFS MFS® VIT Research International Service Seeks capital appreciation. MFS 10 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser MFS® VIT Total Return Service Seeks total return. MFS MFS® VIT Utilities Service Seeks total return. MFS Morgan Stanley UIF Emerging Markets Debt II Seeks high total return by investing primarily in fixed income securities of government and government-related issuers and, to a lesser extent, of corporate issuers in emerging market countries. Morgan Stanley Inv.Mgmt.Inc. Morgan Stanley UIF Emerging Markets Equity II Seeks long-term capital appreciation by investing primarily in growth-oriented equity securities of issuers in emerging market countries. Morgan Stanley Inv.Mgmt.Inc. Morgan Stanley Inv. Mgmt. Limited and Morgan Stanley Inv.Mgmt. Co. Neuberger Berman AMT Guardian I Seeks long-term growth of capital; current income is a secondary goal. Neuberger Berman Mgmt.LLC Neuberger BermanLLC Neuberger Berman AMT Socially Responsive S Seeks long-term growth of capital by investing primarily in securities of companies that meet the Fund’s financial criteria and social policy. Neuberger Berman Mgmt.LLC Neuberger BermanLLC Oppenheimer GlobalFund/VA Service Seeks capital appreciation. OFI Global Asset Mgmt.,Inc. OppenheimerFunds,Inc. Oppenheimer GlobalStrategic IncomeFund/VA Service Seeks total return. OFI Global Asset Mgmt.,Inc. OppenheimerFunds,Inc. Oppenheimer International GrowthFund/VA Service Seeks capital appreciation. OFI Global Asset Mgmt.,Inc. OppenheimerFunds,Inc. Oppenheimer MainStreet Small Cap Fund®/VA Service Seeks capital appreciation. OFI Global Asset Mgmt.,Inc. OppenheimerFunds,Inc. PIMCO VIT All Asset Advisor Seeks maximum real return, consistent with preservation of real capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC Research Affiliates,LLC PIMCO VIT CommodityRealReturn Strategy Advisor Seeks maximum real return, consistent with prudent investment management. Pacific Inv. Mgmt. Co.LLC PIMCO VIT Emerging Markets Bond Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC PIMCO VIT Foreign Bond (Unhedged) Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC PIMCO VIT Global Bond (Unhedged) Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC PIMCO VIT Global Multi-Asset ManagedAllocation Advisor Seeks total return which exceeds that of ablend of 60% MSCI World Index/40% Barclays U.S. Aggregate Index. Pacific Inv. Mgmt. Co.LLC PIMCO VIT High Yield Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC PIMCO VIT LowDuration Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC 11 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser PIMCO VIT RealReturn Advisor Seeks maximum real return, consistent with preservation of real capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC PIMCO VIT Short-Term Advisor Seeks maximum current income, consistent with preservation of capital and daily liquidity. Pacific Inv. Mgmt. Co.LLC PIMCO VIT TotalReturn Advisor Seeks maximum total return, consistent with preservation of capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC Pioneer Bond VCT II Seeks current income. Pioneer Inv. Mgmt.,Inc. Pioneer Emerging MarketsVCT II Seeks long-term capital appreciation. Pioneer Inv. Mgmt.,Inc. Pioneer Equity IncomeVCT II Seeks current income and long-term capital growth. Pioneer Inv. Mgmt.,Inc. Pioneer High YieldVCT II Seeks to maximize total return. Pioneer Inv. Mgmt.,Inc. Pioneer Real Estate Shares VCT II Seeks to provide long-term growth of capital. Pioneer Inv. Mgmt.,Inc. Pioneer Strategic IncomeVCT II Seeks high current income. Pioneer Inv. Mgmt.,Inc. Power Income VIT 2 Total return from income and capital appreciation with capital preservation as a secondary objective. W.E.Donoghue& Co.,Inc. Probabilities Fund 2 Seeks capital appreciation. Probabilities Fund Mgmt.,LLC Putnam VT Absolute Return500 IB Seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. Putnam Inv. Mgmt.,LLC Putnam Advisory Co.,LLC Putnam VT Capital Opportunities IB Seeks long-term growth of capital. Putnam Inv. Mgmt.,LLC Putnam VT DiversifiedIncome IB Seeks as high a level of current income as Putnam Investment Management, LLC believes is consistent with preservation of capital. Putnam Inv. Mgmt.,LLC Putnam VT EquityIncome IB Seeks capital growth and current income. Putnam Inv. Mgmt.,LLC Putnam VT Global AssetAllocation IB Seeks long-term return consistent with preservation of capital. Putnam Inv. Mgmt.,LLC Putnam Advisory Co.,LLC Putnam VT Growth Opportunities IB Seeks capital appreciation. Putnam Inv. Mgmt.,LLC Putnam VT High Yield IB Seeks high current income. Capital growth is a secondary goal when consistent with achieving high current income. Putnam Inv. Mgmt.,LLC Putnam VT Income IB Seeks high current income consistent with what Putnam Investment Management, LLC believes to be prudent risk. Putnam Inv. Mgmt.,LLC 12 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Putnam VT Investors IB Seeks long-term growth of capital and any increased income that results from this growth. Putnam Inv. Mgmt.,LLC Putnam VT Voyager IB Seeks capital appreciation. Putnam Inv. Mgmt.,LLC Rydex VIF Banking Seeks to provide capital appreciation by investing in companies that are involved in the banking sector, including commercial banks (and their holding companies) and savings and loan institutions. Guggenheim Investments Rydex VIF BasicMaterials Seeks capital appreciation by investing in companies engaged in the mining, manu­facture, or sale of basic materials, such as lumber, steel, iron, aluminum, concrete, chemicals and other basic building and manufacturing materials. Guggenheim Investments Rydex VIF Biotechnology Seeks capital appreciation by investing in companies that are involved in the bio­technology industry, including companies involved in research and development, genetic or other biological engineering, and in the design, manufacture, or sale of related biotechnology products or services. Guggenheim Investments Rydex VIF CommoditiesStrategy Seeks to provide investment results that correlate to the performance of S&P GSCITM Commodity Index. Guggenheim Investments Rydex VIF ConsumerProducts Seeks capital appreciation by investing in companies engaged in manufacturing finished goods and services both domes­tically and internationally. Guggenheim Investments Rydex VIF Dow 2xStrategy Seeks to provide returns that match the performance, before fees and expenses, of a specific benchmark on a daily basis. The current benchmark is 200% of the performance of the Dow Jones Industrial AverageSM. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Electronics Seeks capital appreciation by investing in companies that are involved in the elec­tronics sector, including semiconductor manufacturers and distributors, and makers and vendors of other electronic compo­nents and devices. Guggenheim Investments Rydex VIF Energy Seeks capital appreciation by investing in companies involved in the energy field, including the exploration, production, anddevelopment of oil, gas, coal and alternative sources of energy. Guggenheim Investments Rydex VIF EnergyServices Seeks capital appreciation by investing in companies that are involved in the energy services field, including those that provide services and equipment in the areas of oil, coal, and gas exploration and production. Guggenheim Investments 13 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Europe 1.25xStrategy Seeks to provide investment results that correlate, before fees and expenses, to 125% of the fair value of the STOXX 50® Index. Guggenheim Investments Rydex VIF FinancialServices Seeks capital appreciation by investing incompanies that are involved in the financial services sector. Guggenheim Investments Rydex VIF Government LongBond 1.2xStrategy Seeks to provide investment results that correspond, before fees and expenses, to a benchmark for U.S. Government securities on a daily basis. The fund’s current bench­mark is 120% of the daily price movement of the Long Treasury Bond. The Long Treasury Bond is the U.S. Treasury bond with the longest maturity, which is currently 30 years. The price movement of the Long Treasury Bond is based on the daily price change of the most recently issued Long Treasury Bond. The fund does not seek toachieve its investment objective over aperiod of time greater than one day. Guggenheim Investments Rydex VIF Health Care Seeks capital appreciation by investing in companies that are involved in the health care industry. Guggenheim Investments Rydex VIF Internet Seeks capital appreciation by investing incompanies that provide products or services designed for or related to the Internet. Guggenheim Investments Rydex VIF Inverse Dow2xStrategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the inverse (opposite) of the performance of the Dow Jones Industrial AverageSM. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse Government Long BondStrategy Seeks to provide total returns that inversely correlate, before fees and expenses, to the price movements of a benchmark for U.S. Treasury debt instruments or futures contracts on a specified debt instrument on a daily basis. The fund’s current benchmark is the daily price movement of the Long Treasury Bond. The Long Treasury Bond is the U.S. Treasury bond with the longest maturity, which is currently 30 years. The price movement of the Long Treasury Bond is based on the daily price change of the most recently issued Long Treasury Bond. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments 14 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Inverse Mid-Cap Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is the inverse (opposite) of the performance of the S&P MidCap 400 Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse NASDAQ-100® Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is the inverse (opposite) of the performance of the NASDAQ-100 Index®. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse Russell2000® Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The Fund’s current benchmark is the inverse (opposite) of the performance of the Russell 2000® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse S&P500 Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is the inverse (opposite) of the performance of the S&P 500® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Japan2xStrategy Seeks to provide investment results that correlate, before fees and expenses, to 200% of the fair value of the Nikkei 225 Stock Average. Guggenheim Investments Rydex VIF Leisure Seeks capital appreciation by investing in companies engaged in leisure and enter­tainment businesses. Guggenheim Investments Rydex VIF Mid-Cap 1.5xStrategy Seeks to provide investment results that correlate, before fees and expenses, the performance of a specific benchmark for mid-cap securities on a daily basis. The fund’s current benchmark is 150% of the performance of the S&P MidCap 400® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF NASDAQ-100® Seeks to provide investment results that correspond, before fees and expenses, to a benchmark for over-the-counter securities on a daily basis. The fund’s current bench­mark is the NASDAQ-100 Index®. Guggenheim Investments 15 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF NASDAQ-100® 2xStrategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The Fund’s current benchmark is 200% of the performance of the NASDAQ-100 Index®. The Fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Nova Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 150% of the performance of the S&P 500® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF PreciousMetals Seeks capital appreciation by investing in U.S. and foreign companies that are involved in the precious metals sector, including exploration, mining, production and development, and other precious metals related services. Guggenheim Investments Rydex VIF Real Estate Seeks to provide capital appreciation by investing in companies that are involved in the real estate industry, including real estate investment trusts. Guggenheim Investments Rydex VIF Retailing Seeks capital appreciation by investing in companies engaged in merchandising finished goods and services, including department stores, mail order operations and other companies involved in selling products to consumers. Guggenheim Investments Rydex VIF Russell 2000® 1.5x Strategy Seeks to provide investment results that correlate, before fees and expenses, to the performance of a specific benchmark for small-cap securities on a daily basis. The fund’s current benchmark is 150% of the performance of the Russell 2000® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Russell 2000® 2x Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the performance of the Russell 2000® Index. The Fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments 16 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF S&P 500 2xStrategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the performance of the S&P 500 Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF S&P 500 PureGrowth Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for large-cap growth securities on a daily basis. The fund’s current benchmark is the S&P 500 Pure Growth Index. Guggenheim Investments Rydex VIF S&P 500 PureValue Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for large-cap value securities on a daily basis. The fund’s current benchmark is the S&P 500 Pure Value Index. Guggenheim Investments Rydex VIF S&P MidCap400 PureGrowth Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for mid-cap growth securities on a daily basis. The Fund’s current benchmark is the S&P MidCap 400 Pure Growth Index. Guggenheim Investments Rydex VIF S&P MidCap400 PureValue Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for mid-cap value securities on a daily basis. The fund’s current benchmark is the S&P MidCap 400 Pure Value Index. Guggenheim Investments Rydex VIF S&P SmallCap600 PureGrowth Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for small-cap growth securities on a daily basis. The fund’s current benchmark is the S&P SmallCap 600 Pure Growth Index. Guggenheim Investments Rydex VIF S&P SmallCap600 PureValue Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for small-cap value securities on a daily basis. The fund’s current benchmark is the S&P SmallCap 600 Pure Value Index. Guggenheim Investments Rydex VIF Strengthening Dollar 2xStrategy Seeks to provide investment results that match the performance of a specific bench­mark, before fees and expenses, on a daily basis. The fund’s current benchmark is 200% of the performance of the U.S. Dollar Index®. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments 17 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Technology Seeks capital appreciation by investing in companies that are involved in the tech­nology sector, including computer software and service companies, semiconductor manufacturers, networking and telecom­munications equipment manufacturers, PC hardware and peripherals companies. Guggenheim Investments Rydex VIF Telecommunications Seeks capital appreciation by investing in companies engaged in the development, manufacture, or sale of communications services or communications equipment. Guggenheim Investments Rydex VIF Transportation Seeks capital appreciation by investing in companies engaged in providing transpor­tation services or companies engaged in the design, manufacture, distribution, or sale of transportation equipment. Guggenheim Investments Rydex VIF U.S. Government MoneyMarket Seeks to provide security of principal, high current income, and liquidity. Guggenheim Investments Rydex VIF Utilities Seeks capital appreciation by investing in companies that operate public utilities. Guggenheim Investments Rydex VIF Weakening Dollar 2x Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the inverse (opposite) of the performance of the U.S. Dollar Index®. The Fund does not seek to achieve its invest­ment objective over a period of time greater than one day. Guggenheim Investments SEI VP Balanced Strategy III Capital appreciation while maintaining broad equity and fixed income market participation. SEI Inv. Mgmt. Corp. Multi-manager SEI VP Conservative Strategy III Manage risk of loss while providing the opportunity for modest capital appreciation. SEI Inv. Mgmt. Corp. Multi-manager SEI VP Defensive Strategy III Manage risk of loss while providing current income and opportunity for limited capital appreciation. SEI Inv. Mgmt. Corp. Multi-manager SEI VP Market GrowthStrategy III Capital appreciation while maintaining broad equity and fixed income market participation. SEI Inv. Mgmt. Corp. Multi-manager SEI VP Market PlusStrategy III Long-term capital appreciation. SEI Inv. Mgmt. Corp. Multi-manager SEI VP Moderate Strategy III Capital appreciation, while managing the risk of loss. SEI Inv. Mgmt. Corp. Multi-manager T. Rowe Price BlueChipGrowth II Seeks to provide long-term capital growth. Income is a secondary objective. T. Rowe Price Associates,Inc. T. Rowe Price EquityIncome II Seeks a high level of dividend income and long-term capital growth primarily through investments in stocks. T. Rowe Price Associates,Inc. T. Rowe Price HealthSciences II Seeks long-term capital appreciation. T. Rowe Price Associates,Inc. 18 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser T. Rowe Price Limited-Term Bond II Seeks a high level of income consistent with moderate fluctuations in principal value. T. Rowe Price Associates,Inc. Templeton Developing Markets VIP Fund 2 Seeks long-term capital appreciation. Templeton Asset Mgmt. Ltd. Templeton Foreign VIPFund 2 Seeks long-term capital growth. Templeton Inv. Counsel,LLC Templeton Global BondVIPFund 2 Seeks high current income, consistent with preservation of capital, with capital appre­ciation as a secondary consideration. Franklin Advisers,Inc. Templeton Growth VIPFund 2 Seeks long-term capital growth. Templeton Global Advisors Limited Third Avenue Value Seeks long-term capital appreciation. Third Avenue Mgmt.LLC Transparent Value Directional AllocationVI Class II Seeks to provide investment results that, before fees and expenses, corresond generally to the performance of the Transparent Value Directional Allocation IndexSM. Guggenheim Partners Inv. Mgmt., LLC Transparent Value Advisors, LLC Van Eck VIP GlobalGold S Seeks long-term capital appreciation by investing in common stocks of gold-mining companies. The Fund may take current income into consideration when choosing investments. Van Eck AssociatesCorp. Van Eck VIP GlobalHardAssets S Seeks long-term capital appreciation by investing primarily in hard asset securities. Income is a secondary consideration. Van Eck AssociatesCorp. Virtus International Series A High total return consistent with reasonable risk. Virtus Inv. Advisers,Inc. Aberdeen Asset Mgmt.,Inc. Virtus Multi-Sector FixedIncome Series A Long-term total return. Virtus Inv. Advisers,Inc. Newfleet Asset Mgmt.,LLC. Virtus Premium AlphaSector™ Series A Long-term capital appreciation. Virtus Inv. Advisers,Inc. Euclid AdvisorsLLC and F-Squared Institutional Advisors,LLC Virtus Real Estate Securities Series A Capital appreciation and income with approximately equal emphasis. Virtus Inv. Advisers,Inc. Duff& Phelps Inv. Mgmt. Co. Virtus Small-Cap GrowthSeries A Long-term capital growth. Virtus Inv. Advisers,Inc. Kayne Anderson Rudnick Inv.Mgmt.LLC Virtus Strategic AllocationSeries A High total return over an extended period of time consistent with prudent investment risk. Virtus Inv. Advisers,Inc. Euclid AdvisorsLLC and NewfleetAsset Mgmt.,LLC Voya MidCap OpportunitiesPortfolio S2 Seeks long-term capital appreciation. Voya Investments,LLC Voya Inv. Mgmt. Co.LLC VY Clarion Global RealEstate Portfolio S2 Seeks high total return consisting of capital appreciation and current income. Voya Investments,LLC CBRE Clarion SecuritiesLLC VY Clarion Real EstatePortfolio S2 Seeks total return including capital appreciation and current income. Directed ServicesLLC CBRE Clarion SecuritiesLLC Wells Fargo Advantage International Equity VT 2 Long-term capital appreciation. Wells Fargo Funds Mgmt.,LLC Wells Capital Mgmt.,Inc. 19 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Wells Fargo Advantage Intrinsic Value VT 2 Long-term capital appreciation. Wells Fargo Funds Mgmt.,LLC Metropolitan West CapitalMgmt.,LLC Wells Fargo Advantage Omega Growth VT 2 Long-term capital appreciation. Wells Fargo Funds Mgmt.,LLC Wells Capital Mgmt.,Inc. Wells Fargo Advantage Opportunity VT 2 Long-term capital appreciation. Wells Fargo Funds Mgmt.,LLC Wells Capital Mgmt.,Inc. Wells Fargo Advantage Small Cap Value VT 2 Long-term capital appreciation. Wells Fargo Funds Mgmt.,LLC Wells Capital Mgmt.,Inc. Western Asset Variable Global High Yield Bond II Seeks to maximize total return. Legg Mason Partners Fund Advisor,LLC Western Asset Mgmt. Co., Western Asset Mgmt. Co. Limited Please Retain This Supplement For Future Reference 20
